EXHIBIT 24.1 INDEPENDENT BANK CORPORATION POWER OF ATTORNEY The undersigned, an officer or director, or both an officer and director of Independent Bank Corporation, a Michigan corporation, which has filed with the Securities and Exchange Commission, Washington, D.C., under the provisions of the Securities Act of 1933, as amended, a Registration Statement on Form S-4 in connection with the registration of the sale of the Company’s common shares, $1.00 par value per share, that may be issued from time to time, hereby constitutes and appoints Robert N. Shuster, Michael M. Magee, Jr., and James J. Twarozynski, and each of them, as attorney for the undersigned, with full power of substitution and re-substitution for and in the name, place and stead of the undersigned, to sign and file any and all amendments to the Registration Statement, including post-effective amendments, and exhibits thereto, and any and all applications and other documents to be filed with the Securities and Exchange Commission pertaining to such securities or such registration with full power and authority to do and perform any and all acts and things whatsoever requisite and necessary to be done in the premises, hereby ratifying and approving the acts of such attorney or any such substitute or substitutes.
